DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims depend from claim 35, which has been cancelled. Thus, the claims are not seen to contain a reference to a claim previously set forth, or include all the limitations of the claim(s) upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinelli et al. (US 8,203,789 B1).
Regarding claim 27, Martinelli discloses a mirror dispersion element having a plurality of optical surfaces (see Fig. 5: 3 faces), wherein said plurality of optical surfaces comprises a first optical surface having a reflective surface (Fig. 5: 504 – mirror coating), and a second optical surface having an optically dispersive surface (Fig. 5: 502 – grating).  
Regarding claim 28, Martinelli discloses said first optical surface comprises a mirror (Fig. 5: 504 – mirror coating).  
Regarding claim 29, Martinelli discloses said second optical surface comprises a diffractive surface (Fig. 5: 502 – grating).
Regarding claim 30, Martinelli discloses said diffractive surface comprises a grating (Fig. 5: 502 – grating).  
Regarding claims 31-32, Martinelli discloses said grating comprises a grating on said diffractive surface (Fig. 5: 502- grating). The further limitations of claims 31-32 (etched/engraved) are directed to method steps of making the device, and it could have been made using an alternative method such as molding.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Alternatively, Claim(s) 27 & 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (US 2010/0290127 A1).
Regarding claim 27, Kessler discloses a mirror dispersion element having a plurality of optical surfaces (see Fig. 5), wherein said plurality of optical surfaces comprises a first optical surface having a reflective surface (Fig. 5: 30 – curved mirror), and a second optical surface having an optically dispersive surface (Fig. 5: 26 – composite prism).  
Regarding claim 33, Kessler discloses said diffractive surface comprises a prism (Fig. 5: 26 – composite prism).  
Regarding claim 34, Kessler discloses said diffractive surface comprises a compound prism (Fig. 5: 26 – composite prism).  
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872